Citation Nr: 1546428	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  05-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962 and from July 1962 to August 1979, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO is the Agency of Original Jurisdiction (AOJ).  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in December 2010.  He provided testimony as to his low back disability but not as to his left ulnar neuropathy.  

The Board denied this appeal in an October 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 decision, the Court vacated the Board's decision and remanded the matter for further development and adjudication consistent with the Court's decision.  

In the now vacated October 2012 decision and in a December 2010 Remand, the Board referred to the AOJ for appropriate action the unadjudicated issue of entitlement to disability compensation benefits pursuant to 38 U.S.C.A. § 1151.  

It does not appear that this has yet been addressed by the AOJ.  It is again referred to the AOJ for appropriate action.  

In February 2015, the Board remanded this issue for the AOJ to ensure that VA provide an adequate examination and obtain a medical opinion as to whether exposure to Agent Orange caused his left ulnar neuropathy; consistent with the Court's decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's left ulnar neuropathy was not caused by in-service exposure to an herbicide agent, was not caused or aggravated by medications for a service-connected skin condition, did not manifest within one year of separation from active service, and is not otherwise etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for left ulnar neuropathy have not all been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a), (e) (2015), 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the April 2014 decision, the Court rejected the Veteran's argument that the Board had not accounted for favorable evidence of record and adequately explained why that evidence was not entitled to controlling weight.  It also rejected the argument that the Board erred in finding VA opinions adequate where the VA examiners did not discuss favorable medical opinions of a VA neurologist and plastic surgeon.  

What the Court found persuasive was an argument that September 2008 and May 2010 VA examiners' opinions appeared to be based on research and evidence related to VA's classification of acute and subacute peripheral neuropathy (now described by regulation as early onset peripheral neuropathy) as presumptively caused by exposure to herbicides, rather than any findings that the Veteran's particular neuropathy is not directly related to such exposure.  The Court thus remanded the issue to the Board so that VA could either provide the Veteran with a new VA examination or seek clarification from the September 2008 and May 2010 VA examiners regarding the possibility that the Veteran's left ulnar neuropathy was caused by conceded exposure to agent Orange in service, irrespective of VA's accepted presumptive link between early onset peripheral neuropathy and herbicide exposure.  

There is another theory of entitlement at issue:  Service connection has already been established for a skin condition, lichens simplex chronicus, and the Veteran has reported that his neuropathy followed injections for treatment of the skin condition.  

The Board addresses both theories of entitlement in this decision.  

The Board's February 2015 Remand to the AOJ was to provide the Veteran with the examination and obtain the required opinion.  That has been accomplished.  The Board now explains why it must deny the appeal based on the evidence.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

In this case, the Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to an herbicide agent, including Agent Orange, during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  There are specific diseases that shall be service connected based if a veteran was exposed to an herbicide agent during active service, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service:  The only disease that could be argued as applicable in this case is early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).

Prior to September 2013, early onset peripheral neuropathy was described in the applicable regulation as acute or subacute peripheral neuropathy.  See 38 C.F.R. § 3.309(e) (2012).  Effective in September 2013, VA clarified and expanded the terminology regarding peripheral neuropathy subject to the presumption of service connection based on herbicide exposure.  See 78 Fed. Reg 54763-01, Sept. 6, 2013.  The September 2013 amendment clarified that VA will not deny herbicide presumptive service connection for early onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  Id.  However, it does not change the requirement, found at 38 C.F.R. § 3.307(a)(6)(ii), that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the veteran's last in-service exposure to an herbicide agent in order to qualify for the herbicide presumption of service connection.   In the Veterans and Agent Orange Update 2010, the National Academy of Sciences (NAS) Institute of Medicine (IOS) found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which the NAS defined as having its onset more than one year after exposure.  78 Fed. Reg 54763-01, Sept. 6, 2013.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2, 1999).

Statutory presumptions are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  The presumptions shall not be construed to prevent the granting of service connection for any disease or disorder otherwise shown by sound judgment to have been incurred during service.  38 U.S.C.A. § 1113.  In other words, the lack of operation of a presumption of the nexus element of service connection does not mean that service connection cannot be granted if the evidence is at least in equipoise that the disability was caused by service, including by exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence, assign probative weight to evidence, and weight the evidence favorable to the claim against evidence unfavorable to the claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2015).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements").

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Id. at 1336.

The Veteran asserts that while in active service in Vietnam in 1968 he spilled Agent Orange on his left wrist and that this caused his current left ulnar neuropathy.

The Board initially notes that the evidentiary record sufficiently establishes the presence of current peripheral neuropathy of the left arm.  VA provided relevant examinations in August 2001, September 2008 (including a May 2010 addendum opinion), and April 2015 (including June and July 2015 addendum opinions).  Examiners have repeatedly assessed the Veteran with left ulnar neuropathy.  

A plastic surgery-hand progress note from August 2007 documents that the Veteran reported that he had left ulnar symptoms ever since Agent Orange was spilled on his left wrist during service and the symptoms became a lot more pronounced in the 1990s.  

This report is found factually inconsistent with earlier and later reports by the Veteran himself.  In this regard, it is very unclear as to the logistics of how, somehow, the "spilling" of Agent Orange on a left wrist would immediately cause left ulnar symptoms. 

In this regard, the Board must note that in a report of medical history completed by the Veteran in July 1979 at separation from active service, he indicated that he had never had neuritis or paralysis.  

VA treatment records document that it was in December 1997 that the Veteran first reported neurologic symptoms involving his left upper extremity.  He reported that he had been having numbness of the left fifth finger and admitted to resting his left elbow constantly on a car armrest.  The assessment was probable left ulnar neuropathy.  The clinician documented a suspicion that the numbness was due to compressive neuropathology and stated that the Veteran would try to avoid resting his left elbow on the desk.  

That the Veteran, at that time, appears to relate his symptoms to resting his arm on an arm rest tends to show that this was not a report of symptoms present since service, but symptoms with onset more contemporaneous to the treatment visit.  

June 2000 VA neurology treatment notes document the Veteran's report of numbness of the left hand fifth digit that began three years earlier.  This is consistent with the symptoms onset near the time when he sought treatment in December 1997, providing more factual evidence against the Veteran's recollection of events. 

The August 2001 examination report documents that the Veteran reported having numbness in the fifth digit of his left hand for about five years with insidious onset and did not follow any apparent injury.  He was diagnosed with left ulnar nerve neuropathy.  The examiner indicated "injury likely near elbow to account for the distribution of the sensory loss."  

Here, while it is somewhat unclear as to what elbow injury the examiner refers, it is reasonable to conclude that, like the neurologist from June 2000, the examiner was referencing the Veteran's December 1997 admission of constantly resting his left elbow on the arm rest of his car.  Indeed, there is no other left elbow injury indicated in treatment reports prior to that time.  

In addition, while the examiner diagnosed the Veteran with left ulnar neuropathy, in contradiction, the examiner also indicated that "[t]here is no evidence of peripheral neuropathy."  

May 2007 neurology physician notes document that the Veteran presented to clinic for followup after an EMG study and reported the he was exposed to Agent Orange while in Vietnam and had a rash on his left wrist at that time that he believed to be related to his left ulnar neuropathy.  The Veteran reported that symptoms in his left hand began around 1999.  Again, this is a report by the Veteran consistent with onset of symptoms many years after service, providing more factual evidence against his own claim.

These facts are important within the context of obtaining an "adequate" medical opinion regarding this issue.

The September 2008 VA examination report documents that the Veteran reported that he had a rash of the left arm contemporaneous to the left arm Agent Orange contamination but did not have any paresthesias at that time; he reported that his numbness and tingling of the left fifth digit began in 1998, providing more factual evidence against the claim.

Included in the April 2015 examination report is a history, apparently obtained from interview with the Veteran.  This history was that he had blistering and a rash in 1968 with no other symptoms, including no symptoms of numbness.  This states that he was treated with topical ointment which he continued until he was treated with skin steroid injections in approximately 1997.  The Veteran reported that approximately one month after the steroid injections he noticed an inability to bend his left fifth finger and this worsened with numbness and weakness.  

This evidence shows that, before and after the August 2007 report of neurological symptoms present during and since service, the Veteran reported onset of symptoms many years after service.  The reports of later onset are consistent with the other evidence of record and his August 2007 report of onset of symptoms during service is not consistent with other evidence of record.  The Board finds that the inconsistency of his August 2007 report with his other reports tends to show that the report of onset during service and symptoms present since service is not credible.  

Next, the Board explains how the evidence of onset in approximately 1997 is consistent with the other evidence of record.  

The evidence of left wrist treatment in-service is from September 1971, October 1971, November 1971, February 1972, June 1972, July 1972, January 1975 service treatment reports, when the Veteran complained of, and was treated for, a left wrist skin rash, diagnosed as lichen simplex chronicus.  As those records were created contemporaneous to his active service, the Board finds them to be highly probative evidence consistent with the Veteran's reports of onset of symptoms after service.  This is because the treatment records are detailed, appear complete, and show that he reported numerous medical conditions and symptoms.  

Simply stated, it follows that if he had neurological symptoms involving his left upper extremity he would have reported them.  

VA treatment records document that it was in December 1997 that the Veteran first reported neurologic symptoms involving his left upper extremity. He reported that he had been having numbness of the left fifth finger and admitted to resting his left elbow constantly on a car armrest.  The assessment was probable left ulnar neuropathy.  The clinician documented a suspicion that the numbness was due to compressive neuropathology and stated that the Veteran would try to avoid resting his left elbow on the desk.  Significantly, he made no mention of exposure to Agent Orange when he reported for treatment in December 1997 and made no mention of symptoms of many years duration.  The tenor of this report, relating symptoms to current activity instead of long duration of symptoms, is consistent with the Veteran's reports onset of symptoms many years after service.

When the Veteran filed a claim for compensation benefits with VA for prostate cancer, as due to exposure to herbicides, in 1998 (for which he is service-connected), he did not mention having had symptoms of paresthesia since service or that the numbness in his left hand, already diagnosed as left ulnar neuropathy, was also due to herbicide exposure.  This is some evidence that his left hand neuropathy symptoms had onset many years after service.  Given the mention of herbicides, if the Veteran's left hand neurologic symptoms occurred contemporaneous to his in-service exposure to Agent Orange, it is likely that he would have mentioned it in 1998 because the focus at that time was on Agent Orange exposure and its relationship to disability.  

Documented in a June 2000 VA treatment note documents that an electromyograph (EMG) from September 1999 showed incomplete ulnar neuropathy.  This is the earliest diagnosis of left arm ulnar neuropathy, confirmed by electromyography (EMG) and comes over two decades after separation from service.  The June 2000 VA treatment report makes no reference to the Veteran's service or that the Veteran was exposed to herbicides.  In fact, the neurologist does assess the Veteran with "left ulnar neuropathy - injury near elbow."  Ostensibly, since it is the only indication of a left elbow injury of record, the treating neurologist is referencing the Veteran's December 1997 report of constantly resting his left elbow on the arm rest of his car.  

These records are consistent with his reports of onset of neurologic symptoms of his left upper extremity many years after service and inconsistent with his report of symptoms with onset at the time of the Agent Orange spill on his left arm with symptoms present since the spill.  

The Veteran's reports of onset many years after service are more probative than his report of onset during service with symptoms present since service.  The preponderance of evidence is against a finding that his left ulnar neuropathy manifested within one year of his last service in Vietnam and thus lead to the finding that it manifested more than one year after his last exposure to Agent Orange.  

In the May 2010 examination report, the examiner based her opinion, in part, on VA's determination that causation by exposure to Agent Orange is presumed for particular types of peripheral neuropathy, i.e., early onset peripheral neuropathy as already discussed, and this is not the kind of neuropathy that the Veteran has.  The Veteran was separated from active service years after his last period of service in the Republic of Vietnam.  This is medical evidence that the Veteran's left ulnar neuropathy is not the kind of neuropathy for which presumptive service connection based on exposure to an herbicide agent applies.  

For these reasons, preponderance of evidence is against granting service connection based on the herbicide exposure presumption.  

The preponderance of evidence is also against a finding that his left ulnar neuropathy manifested within one year of separation from active service.  Thus presumptive service connection based upon an organic disease of the nervous system manifesting within one year of separation from service is not warranted.  

The Veteran is competent to provide a nexus opinion based on the observation of symptoms with onset during service and present since service.  However, in this case, the preponderance of evidence tends to show that onset was many years after service, approximately eighteen years after separation from active service.  Hence, the preponderance of evidence is against a finding that the nexus element is met based on this nexus opinion.  

Now, the Board turns to the Veteran's contention that his left ulnar neuropathy was caused by steroid injections in treatment of his service connected skin disability, a theory of secondary service connection, and the contention that, regardless of presumptive service connection, his exposure to Agent Orange caused his left ulnar neuropathy.  

As already noted, included in the April 2015 examination report is the Veteran's report that he was treated for his service-connected skin condition with steroid injections in 1997 and that approximately one month later he noticed an inability to bend his left fifth finger.  He reported that prior to that time he had been treated with topical ointments.  The preponderance of evidence shows that the Veteran's symptoms preceded the first steroid injections by several years.  

February 2000 dermatology notes document active medications as cimetidine, gabapentin, and Vitamin E.  The Veteran was not receiving any medications for his skin conditions.  The notes state that he presented with an itchy rash of the left hand present for 30 years, reported that he had been treated with many creams in the past which did not help the itch.  He was prescribed an ointment.  February 2001 dermatology notes document active medications included clobetasol propionate ointment.  At that time he was treated with intralesional injections.  

An August 2001 VA skin examination documents that the Veteran had a skin eruption of his left hand and wrist which began in 1968 and was treated since that time with topical preparations.  This history also states that the condition is purutic and he was recently treated with intralesional steroids at a VA dermatology clinic.  

In the August 2007 plastic surgery note, the treating plastic surgery staff physician, "D.W.," stated:

Complete absence of ulnar nerve function, etiology unknown.  I feel that in light of the fact that there is no history of injury, with no evidence of cubital tunnel syndrome and with exposure to the nerve to a neurotoxic agent like Agent Orange, the most likely explanation for this ulnar nerve [damage] is chemical neurotmesis from the agent orange.  I feel strongly that his present [condition] be assessed as being service related.

In a December 2007 VA treatment report, the treating physician, Dr. "A.R.," an internal medicine resident in his third year, stated, "[u]lnar neuropathy - most likely secondary to neurochemical toxin found in agent orange.  [The Veteran] has been evaluated by plastics who believe that the complete absence of ulnar nerve function is secondary to chemical neurotoxins found in agent orange."

The September 2008 VA examination report includes the Veteran's report that he had gotten Agent Orange on his left hand in 1968 in Vietnam and at that time he had a rash on his left wrist (in fact, service treatment records reflect that the Veteran's first treatment of left wrist rash was in September 1971, three years after his alleged incident with Agent Orange).  Upon physical evaluation, the Veteran was assessed with left ulnar neuropathy.  The examiner noted when the Veteran's neuropathy was previously evaluated; other treating physicians related the neuropathy to his herbicide exposure.  In relevant part, the examiner offered the following opinion:

Agent Orange exposure has been linked to acute and subacute peripheral neuropathy where symptoms of neuropathy appear within weeks or months after exposure to the herbicide and resolve within two years of the date of onset.  [The Veteran] appeared 30 years after exposure and review of the service medical records do not show any complaints or treatment or documentation of peripheral neuropathy.  I am unable to determine the etiology of his ulnar neuropathy.  He does not have any diabetes or thyroid disease.  I discussed the case briefly with Dr. [W.] of neurology who stated that it would be unlikely for mononeuropathy to manifest 30 years after exposure to herbicides...Based on my review of Agent Orange literature, it is less likely as not the veteran's left arm nerve damage was caused by or aggravated due to presumed exposure to herbicides in the service.

An addendum to the September 2008 VA examination was obtained in May 2010 pursuant to the Veteran's assertion that other treating physicians related the neuropathy to his herbicide exposure in 2007, which was not previously considered in prior examinations.  In fact, as noted above, the September 2008 VA examiner did indicate review of the other treating physicians' opinions relating the Veteran's left arm neuropathy to his exposure to Agent Orange.

Regardless, the examiner providing the May 2010 addendum opinion (a different physician than the September 2008 examiner) noted, virtually verbatim, the Veteran's relevant history as included in the September 2008 examination report.  She also included the 2007 treatment records noting that the Veteran had been previously treated for his left arm disability and that his treating physician's related his left ulnar neuropathy to Agent Orange exposure.  To supplement the Veteran's medical history, the opinions of the 2007 treating physicians, and the VA examinations, the May 2010 VA examiner included her review of The Institute of Medicine's, "Veterans and Agent Orange Update of 2006."  She noted the findings, in pertinent part, of that literature:

[The] report reiterates and support that the studies to date described peripheral neuropathy in veterans who have been exposed to Agent Orange in terms of the time period.  The exposure history for a veteran is described as an acute exposure to Agent Orange or a chronic exposure to Agent Orange, and the manifestation of the peripheral neuropathy is described as early onset or delayed onset, but the common denominator is that the symptoms resolve within 2 years of the date of onset.  The available literature that was described by the Institute of Medicine report speaks in terms primarily of lower extremity peripheral neuropathies that are bilateral and symmetric and do not support any literature that has shown mononeuropathies, especially of either the lower or upper extremities associated with Agent Orange exposure; and other toxin exposure literature supports mononeuropathies most commonly in individuals who may have a history of diabetes, which this Veteran does not have at this time.

In addition, her review of VA's Office of Public Health and Environmental Hazards web page on Agent Orange revealed that chronic, persistent peripheral neuropathy remains in the category of inadequate/insufficient evidence to determine an association with herbicide exposure and that chronic peripheral neuropathy is not presumed by VA to be caused by exposure to Agent Orange.

As such, with consideration of all the evidence above, the May 2010 VA examiner opined:

The current evidence and the presumptive conditions with Agent Orange exposure and peripheral neuropathy is that the neuropathy would have resolved within 2 years of the date of onset of the exposure to Agent Orange, and based on review of the present body of medical literature and previous exams, the evidence supports the prior conclusion that was given by the September 2008 examiner, in addition to the expert opinion by Dr. [G.W.], Chief of Neurology, that it would be unlikely for a mononeuropathy to manifest 30 years after exposure to herbicides.  Therefore, it is less likely than not (less than a 50 [percent] probability) that the Veteran's left arm nerve damage (left arm ulnar neuropathy) was caused by or aggravated due to presumed exposure to herbicides in the service.

The Court has determined that neither the 2008 nor the 2010 opinion answered the question of whether the Veteran's left ulnar neuropathy was caused by presumed exposure to Agent Orange because the examiners appeared to rely only on VA's classification of early onset peripheral neuropathy as a presumptive condition.  

In other words, the opinions only went to whether the presumption of service connection was applicable.  In that sense, the opinions are simply more evidence against granting presumptive service connection.  

The Board remanded the case in February 2015 for an opinion that did address direct causation of the Veteran's left ulnar neuropathy by exposure to Agent Orange.  

In April 2015 VA provided the examination in compliance with the Board's February 2015 Remand.  The examiner provided a medical opinion favorable to the claim but did so based on inaccurate facts.  The AOJ returned the opinion to the examiner.  The examiner provided two addendums, one dated June 10, 2015 and one dated July 28, 2015.  The latter were based on accurate facts and were unfavorable to the claim.  

Included in the April 2015 examination report is a history, apparently obtained from interview with the Veteran.  That history has already been noted in the Board's discussion of when the Veteran reported onset of symptoms.  The Board here addresses the opinions provided in the April 2015 examination report.  

First, the examiner opined that it is less likely than not that the Veteran's left ulnar neuropathy had onset during active service or was caused by exposure to Agent Orange.  The rationale to support that opinion was that although the Veteran had a dermal exposure to Agent Orange, the Veteran denied any symptoms other than the rash and itching, denied any neurological signs or symptoms, and there was no history to suggest a neurological disability due to the Agent Orange exposure.  The examiner went on to state that the Veteran's symptoms began approximately one month after injection treatment for his service-connected dermatitis  and persisted today.  He therefore concluded that it is less likely than not that the ulnar neuropathy had onset during service or was caused by exposure to Agent Orange.  

Second, the examiner opined that it was more likely than not that the Veteran's ulnar neuropathy and associated chemical neurotmesis is secondarily related to an idiosyncratic medication induced neuropathy secondary to his treatment for the Veterans service connected dermatitis disability.  As a rationale to support that opinion, the examiner stated that the Veteran's reported symptoms of ulnar weakness, local distal left hand and forearm numbness began one month after receiving injection treatment for his service connect dermatitis.  The examiner stated that the Veteran's symptoms and findings were noted in 2005 evaluation as beyond the ulnar nerve and are consistent with the areas of his rash.  The examiner also explained that the Veteran's ulnar nerve is suspected to be vulnerable to greater damage due to his large carrying angle of the elbow placing increases compression at the elbow on the ulnar nerve.  

Upon receipt of that opinion, the AOJ apparently noticed the discrepancy between the timing of the injections and the first complaints of ulnar neuropathy communicated to the examiner by the Veteran and the timing shown by the contemporaneously created treatment records.  The AOJ returned the report to the examiner for an addendum opinion taking into account the accurate facts, as noted above. 

Considering the timing shown by treatment records as well as what the Veteran reported, the examiner provided an opinion on June 10, 2015 that it was less likely than not that the ulnar neuropathy was caused by the treatment for his skin condition.  The examiner provided a rationale that the Veteran's left ulnar neuropathy pre-dated his topical skin treatment medications and was therefore not caused by them.  The examiner also stated that there is no documentation that the topical skin treatment medications aggravated the left ulnar neuropathy beyond its normal progression.  

Upon receipt of that opinion, the AOJ again returned examination report to the examiner for an addendum opinion.  The AOJ correctly noted that the June 10, 2015 addendum only discussed topical treatment of the skin condition with regard to the ulnar neuropathy but did not discuss the steroid treatment for the skin condition with regard to the ulnar neuropathy.  

The examiner provided another addendum opinion, dated July 28, 2015.  He opined it is less likely than not that the Veteran's left ulnar neuropathy was caused or aggravated beyond its normal progression by steroid injections.  The examiner explained that the Veteran's statement of his belief as to the timing of the problem versus the injections have been considered in the examiner's opinion.  

The Board recognizes that this sequence of events is not perfect, but finds the opinion ultimately adequate and unfavorable to the claim.  As to the Veteran's account reported to the examiner in April 2015, that account is inconsistent with the treatment records.  Those records show that the Veteran was not receiving topical or injection treatment of his skin condition when he first reported the neurologic symptoms in 1997.  Furthermore, the nature of that report is that the symptoms were of recent onset.  He was not treated with injections until February 2001, years after the onset of his symptoms.  As between the Veteran's recollection of when he was treated with injections and the treatment records, the Board finds the treatment records more probative. This is because the records were recorded contemporaneous to the events while the Veteran's account is based on hiis memory several years after the events.  The Board can discern no reason that the contemporaneous treatment records would be inaccurate and assigns more probity to the timing shown in the records than to the Veteran's recall of when he received injections relative to onset of neurological symptoms.  Simply stated, there is now significant evidence, both facts and medical evidence, against this claim.    

Therefore, the July 2015 opinion that the injections did not cause the neuropathy is both adequate and unfavorable to the claim.  The Board also finds the lack of aggravation July 2015 opinion adequate and unfavorable to the claim.  There is nothing to support a finding that the injections worsened his underlying neuropathy so there is little more that the examiner could reasonably provide in the way of a rationale with regard to the aggravation opinion.  

As to the topical treatments, the evidence shows that he was not prescribed topical treatments when he began reporting the neurologic symptoms.  Even the Veteran's assertion was that his symptoms followed injections, not topical treatments.  Again, there is nothing to support a finding that topical treatments worsened his underlying neuropathy so there is little more that the examiner could reasonably provide in the way of a rationale beyond what he did provide.  

The Board finds the June and July 2015 opinions to be highly probative evidence against a finding that either Agent Orange or medications for his service-connected skin condition caused or aggravated the Veteran's left ulnar neuropathy.  

Here, the record contains numerous medical opinions which address whether the Veteran's left arm disability is related to his herbicide exposure.  As discussed above, in cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board has taken all the medical opinions into account and finds that the opinions of the 2007 VA physicians, Drs. D.W. and A.R., and the August 2001 VA examiner are of little probative value.  

Also, it is apparent that Dr. A.R.'s assessment was merely based on the conclusion of the earlier assessment offered by Dr. D.W. as Dr. A.R.'s opinion is essentially identical in language to that of Dr. D.W.  As such, the Board will apply the same analysis to both medical opinions.

With respect to the August 2001 VA examination, the Board notes the examiner's assessment that the injury to the left elbow (the Veteran admitted to constantly resting his left elbow on the arm rest of his car) is likely to account for the distribution of sensory loss.  However, the examiner provides no explanation or basis for this conclusion.  Furthermore, the examiner's assessment appears inconsistent as one assessment provided was left ulnar neuropathy and the second assessment indicated "no evidence of peripheral neuropathy."  Indeed, the examiner makes no mention of the Veteran's presumed exposure to Agent Orange or any relationship between the Veteran's current left upper extremity neurological disability and his in-service herbicide exposure.  Given these inconsistencies and the lack of an adequate rationale for the medical conclusion provided, the Board affords this medical opinion, little, if any, probative value.

Although Drs. D.W. and A.R. noted the Veteran's report of exposure to Agent Orange, it is also clear that they did not review the claims file.  An examiner's review of the claims folder is not required in each case.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

While the Board acknowledges that review of the claims file is not required, a medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, and more importantly, Drs. D.W. and A.R. provided a limited rationale for their assessment.  Essentially, they concluded that because there was no other explanation for the Veteran's left arm disability (Dr. D.W. stated that the etiology was unknown and there was no history of injury) and that the Veteran was exposed to Agent Orange during service, the Veteran's left ulnar neuropathy had to be related to that herbicide exposure.  

The April 2015 VA opinion is probative and adequate as to whether the Veteran's left ulnar neuropathy was caused by his in-service exposure to Agent Orange.  The examiner's rationale is in two parts.  The first, that the Veteran denied symptoms other than the rash and itching and denied neurological signs or symptoms, and that there was no history of to suggest a neurological disability due to Agent Orange exposure, is a compelling rationale.  The second, that the neurological symptoms began within one month after injection treatment, is not meaningful because it is found to be inaccurate.  The Board finds that the first rational is adequate and sufficient and stands independent of the second.  

This sufficient independent rationale is more compelling than that of Drs. D.W. and A.R. whose rationale was that since they could not arrive at any other cause for his left ulnar neuropathy it must be due to exposure to Agent Orange.  Drs. D.W. and A.R. rationale takes no account of symptom onset with regard to exposure to Agent Orange and provides no reference to any research studies to support that dermal exposure to Agent Orange causes delayed-onset neuropathy.  The physicians do not explain why exposure to Agent Orange is the default cause of neurological disabilities.  There is little in the way of a rationale here.  Also significant is that the opinions follow the Veteran's inaccurate report that his symptoms began after the Agent Orange exposure and continued since that onset.  

The Board has already addressed the Veteran's nexus opinion based on onset during service and symptoms present since that time.  Here it addresses his nexus opinion that is simply that his exposure to Agent Orange caused delayed onset left ulnar neuropathy.  

Although the Veteran has attributed his currently diagnosed left ulnar neuropathy to presumed in-service herbicide exposure, he has not demonstrated that he has the requisite medical expertise to provide a competent medical opinion on a nexus between Agent Orange exposure and his left ulnar neuropathy.  Whether exposure to a chemical such as Agent Orange causes an injury or disease is not something in the realm of knowledge of a lay person.  This is clear from the well known fact that medical professionals conduct research for years on such subjects as exposure to given substances and later-developing medical conditions.  While exposure to some substances and a relationship to disease or injury is common knowledge, such as the relationship between cigarette smoke and lung cancer, an Agent Orange - neurological condition link is not such a relationship.  Nor is delayed onset of left ulnar neuropathy as related to Agent Orange exposure something that can be determined by one's five senses alone.  Hence, to the extent that the Veteran provides an opinion of his left ulnar neuropathy, which the Board has determined had onset many years after service, is related to his in-service exposure to Agent Orange, the opinion is not competent evidence.  

Based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim, on a direct basis as well as on a presumptive basis (i.e., as due to herbicide exposure and as a chronic disease) and on a secondary basis (i.e., due to medications for a service connected skin condition), and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal must be denied.  



Due Process

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2003, April 2007, and May 2007.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and post-service treatment records.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.

In this regard, the Board further finds that there has been substantial compliance with its prior December 2011 Board Remand as the Veteran's VA treatment reports prior to June 2000 pertaining to his left arm disability were obtained and associated with the record.  Stegall v. West, 11 Vet. App. 268 (1998).

There has also been compliance with the February 2015 Board Remand as an adequate examination and adequate opinions were obtained as explained in the Service Connection section of this decision.  VA has provided adequate examinations in this case.  

Thus, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to service connection for left ulnar neuropathy is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


